EXHIBIT 99.1 For further information contact: Ronald Anderson, President and CEO (610) 644-9400 Release Date:April29, 2009 For Immediate Release MALVERN FEDERAL BANCORP, INC. ANNOUNCES RESULTS FOR THE SECOND QUARTER OF FISCAL Paoli, Pennsylvania – Malvern Federal Bancorp, Inc. (the “Company”) (NASDAQ: MLVF), the “mid-tier” holding company for Malvern Federal Savings Bank (the “Bank”), today announced net income for the three months ended March 31, 2009 of $371,000 substantially the same as net income for the three months ended March 31, 2008.Earnings per share on the Company’s outstanding common shares were $0.06 for the quarter ended March 31, 2009. Additionally, the Company reported net income of $887,000, or $0.15 per share, for the six months ended March 31, 2009 compared to net income of $937,000 for the six months ended March 31, 2008. During the three and six months ended March 2008 there were no reportable earnings per share since the Company completed its initial public offering in May 2008. The
